In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-106 CV

____________________


JOY BRUNNER, INDIVIDUALLY AND AS PERSONAL 

REPRESENTATIVE OF THE ESTATE OF COREY A. WOOD, Appellant


V.


BRIAN WILSON, RANDY WILSON, STEPHANIE WILSON,

ROBERT HEATH TALBERT, JEREMY HOLDER AND 

MELINDA BOLES, Appellees




On Appeal from the 217th District Court
Angelina County, Texas

Trial Cause No. CV-34564-01-09




MEMORANDUM OPINION 
	The appellant, Joy Brunner, submitted a brief but failed to provide a copy of the brief
to the appellees.  On April 13, 2006, we directed the appellant to provide lead counsel for
each of the appellees with a copy of the appellant's brief, certify the fact of service in the
form provided by Texas Rule of Appellate Procedure 9.5(e), and file the certificate of service
with the Court of Appeals no later than April 24, 2006.  See Tex. R. App. P. 9.5(e).  We
notified the parties that the appeal would be dismissed for want of prosecution if the
appellant failed to comply.  The appellant has not filed the certificate or otherwise indicated
that she served a copy of the brief on the appellees. 
	The appellant failed to comply with a notice requiring a response within a specified
time and failed to prosecute her appeal by filing a brief that complies with the rules regarding
service on opposing parties.  See Tex. R. App. P. 42.3.  The appeal is dismissed for want of
prosecution.
	APPEAL DISMISSED.

								____________________________
									DAVID GAULTNEY
										Justice


Opinion Delivered May 4, 2006 
Before McKeithen, C.J., Gaultney and Horton, JJ.